 In the Matter Of MAY DEPARTMENT STORES COMPANY,-A CORPORATION,D/B/AFAMOUS-BARR-COMPANYandELEVATOR OPERATORS ANDSTARTERS,LOCAL 50E, AFFILIATED WITH BUILDING SERVICE EM-PLOYEES INTERNATIONAL UNION, AFL-Case No.14-C-1067.-Decided August 19, 1946Mr. Harry G. Carlson,for the Board.Messrs.- Milton H. TuckerandRobert T. Burch,of St. Louis,-Mo.,for the respondent.I-Mr. Daniel D. Carmen, by Mr. Lester Asher,of Chicago, 11L, andMessrs. Tini Dwyer, Gerald J. Lucas,andJ. T. Latham,ofSt. Louis,Mo., for the Union.Miss Grace McEldowney,of counsel to the Board.DECISIONANDORDEROn February 13, 1946, Trial Examiner Sidney L. Feiler isstied hisIntermediate Report in the above-entitled proceeding,'. finding thatthe respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand-take certain affirmativeaction, asset-forth in the copy of the-Intermediate Report attached hereto.Thereafter, the respondent andthe Union filed exceptions 'to the Intermediate Report and supportingbriefs, and the respondent filed a reply brief.Upon request of therespondent, and pursuant to notice, the Board held a hearing forthe purpose of oral argument at Washington, D. C., on July 11, 1946.The respondent and theUnion were representedby counseland partic-ipated in the argument.The Board, has considered the rulings made by the Trial Examinerat the hearing and finds-that no `prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions 'and briefs filed by the parties, andthe entire record in the case, and hereby adopts the findings, con-clusions,and recommendations of the Trial Examiner, with the ex-ceptions noted below.1Hearingbefore theTrial Examiner was held onJanuary 7, 8, and 9, 1946 In theIntermediate Report, the date of said hearing is erroneouslygiven as 194570 N. L. R B, No. 11.94 MAY DEPARTMENT STORES COMPANY951.We agree with the Trial Examiner that the respondent has en-gaged in unfair labor practices within the meaning of Section 8 (1)of the Act. In so finding, however, we rely only upon the conduct ofSupervisorWinfield in making anti-union statements to Marie Leeand to other employees and in threatening Lee with discharge for herunion activities, and upon the respondent's discriminatory dischargeof Lee.2.The Trial Examiner has found that on June 26 and 27, 1945,Lee, while shopping in the respondent's store during her vacation,was kept under surveillance by other employees with the knowledgeand assistance of management and because of her union activities,and that by such surveillance the respondent violated Section 8 (1).of the Act.We do not agree.We find no convincing evidence thatthe respondent knew of, or acquiesced in, the conduct of the employeeswho purportedly engaged in such surveillance.Moreover, the recordshows that the respondent had a rule against "soliciting for any pur-pose . .. without written permission from the Superintendent."Wehave previously held that such a rule is not violative of the Act exceptinsofar as it prohibits union solicitation off the selling floor duringnon-working ho1irs.2Assuming that the respondent knew *of, orassisted in, the surveillance of Lee, it does not appear that it was there-by doing more than attempting to enforce this rule. In the absenceof any substantial evidence thpt the respondent was responsible for thesurveillance of Lee, or that it was thereby attempting to preventsolicitation on behalf of the Union while permitting it for other pur-poses, we do not find that the aforesaid surveillance constituted aviolation of Section 8 (1) of the Act.3.We do not agree with the Trial Examiner's finding that therespondent's conduct in questioning its employees, several days afterLee's discharge, was violative of Section 8 (1) of the Act.We havepreviously held that an employer is privileged to interview employeesfor the purpose of discovering facts within the limits of the issuesraised by a complaint, where the employer, or its counsel, does sofor the purpose of preparing its case for trial and does not go beyondthe necessities of such preparation to pry into matters of union mem-employees from joining or remaining members of a union, or otherwiseto interfere with the statutory right to self-organization.3We thinkthis principle is applicable to the situation before us.Although nocomplaint had yet been issued by the Board, the Union had filed acharge alleging that Lee had been discharged because of her unionactivities and had inquired of counsel for the respondent as to the pos-2Matter of May DepartmentStoresCompany, a corporation doingbusinessas 'Famous-Barr Company,59 N. L It. B 976.-2Matter ofN. & 1V Overall Company, Incorporated,51 N. L It. B. 1016. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDsibilify of her reinstatement.Counsel in turn requested McCarthy,superintendent of personnel, to consider the matter, and McCarthydecided to have an investigation made of the whole case. The ques-tions asked of the employees by Nolan and Davis at the, direction ofMcCarthy were limited to Lee's activities and conduct, and we are ofthe opinion that the information requested was relevant to the ques-tion whether the respondent should accede to the Union's request forreinstatement, and the preparation of the respondent's defense to theUnion's charge of discrimination if the determination was that sheshould not be reinstated.We accordingly find under all the circum-stances that the questioning of the employees did not constitute inter-ference, restraint, and coercion, within the nleaning of Section 8 (1)of the Act.4.The record shows, as the Trial Examiner has found, that shortlyafter Lee's discharge, employee Davis, acting as supervisor in theabsence of Winfield, informed the elevator employees that someonemight ask them questions, either at the store or at their homes, advisedthem that they were not obliged to answer, and suggested that theycould say that they wanted to investigate or see their lawyer beforeanswering.Davis did not tell them by whorl they might be questioned,or on what subject. She did not expressly forbid their answeringquestions, at least outside of working hours,, nor did she threaten orimply that the respondent would retaliate if they should do so.Whilewe do not condone conduct on the part of an employer directed towardblocking an investigation of unfair labor practices, we do not, underthe circumstances, find that Davis' conduct was violative of Section 8(1)- of the Act.The Trial Examiner's finding to the contrary isaccordingly reversed.5.Having found that the respondent has engaged in certain un-fair labor practices affecting commerce, we shall order it to cease anddesist therefrom and to take the affirmative action recommended bythe Trial Examiner, which we find will effectuate the policies of theAct.Since there is already outstanding against the respondent a de-cree enjoining the respondent, among other things, to cease anad desistfrom in any manner interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of theAct; we do not believe it necessary, in order to effectuate the policiesof' the Act, to include the, same provision in this Order 6'Davis testified that she warned the employees not to answer quethons at the storebecause of a rule againsttheir carryingon unnecessarycon'ereations in the elevatorsWe do not regard sucha rule asunreasonable or unduly i estrictiN e of the statutory rightsof the employees.6N L. R B v. MayDepartment StoresCo , 154 F (2d) 52.t (C C A 8),enf'g as mod.59 N. L. R. B. 84911Matterof Alabama FueleCIron Company,62 N L R B 762.Matter of TheWallaceConlporation,68 N. L. R. B. 285.- MAY DEPARTMENT STORES COMPANYORDER,97Upon the entire record in the case, and pursuant to Section 10 (c)of the National Labor RelationsAct, theNational Labor RelationsBoard hereby orders that the respondent,May Department StoresCompany, a corporation d/b/a Famous-Barr Company,St.Louis,Missouri, and its officers, agents, successors,and assigns shall:1.Cease and desist from :(a) Interfering with, restraining,or coercing its employees in theexercise of the right to self-organization,to form labor organizations,to join or assist Elevator Operators and Starters,Local 50E, affiliatedwith Building Service Employees International Union, AFL, or anyother labor organization,to bargain collectively through representa-tives of their own choosing,and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or,protection,as guaranteed in Section 7 of the Act,by making anti-union state-ments to its employees or threatening them with discharge for unionactivities.(b)Discouraging membership in Elevator Operators and Starters,Local 50E, affiliated with Building Service Employees InternationalUnion, AFL, or any otherlabor organization,by discharging or re-fusing to reinstate any of its employees or in any other manner dis-criminating in regard to their hire or tenure of employment, or anyterm or condition of their employment.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Marie Lee immediate and full reinstatement to herformer or a substantially equivalent position,without prejudice to herseniority and other rights and privileges;(b)Make whole Marie Lee for any loss of pay she may have suf-fered by reason of the respondent'sdiscrimination against her, bypayment to her of a sum of money equal to the amount which she would,normally have earned as wages from July 7, 1945,the date of therespondent's discrimination against her, to the date of the respondent'soffer of reinstatement,less her net earnings during said period;(c)Post at its store at St. Louis, Missouri,copies of the notice at-tached hereto, marked"Appendix A." Copies of said notice, to befurnished by the Regional Director for the Fourteenth Region, shall,after being duly signed by the respondent's representative,be postedby the respondent immediately upon receipt thereof, and maintainedby it for sixty(60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDReasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(d)Notify the Regional -Director for the .Fourteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat the respondent has engaged in unfair labor practices within themeaning of Section 8 (1) of -the Act by questioning its employeesconcerning the activities, of employees on behalf of the Union, by ar-c anging dinners for its employees for the purpose of making anti-union speeches and discouraging union activity and, membership, andby engaging in surveillance of its employees for the purpose of ascer-taining and discouraging their union activity, be, and it hereby is;dismissed.-CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labororganizations, to join or assist Elevator Operators and StartersiLocal 50E, affiliated with Building Service' Employees Interna-tional Union, AFL, or any other labor organization, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, by making anti-unionstatements to our employees or threatening them with dischargefor union activities._WE WILL OFFER to the employee named below immediate andfull reinstatement to her former or a substantially equivalentposition without prejudice to any senority or other rights andprivileges previously enjoyed, and make her whole for any lossof pay suffered as a result of the discrimination.Marie LeeAll our employees are free. to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or -any terns MAY DEPARTMENT STORES COMPANY99or condition of employment against any employee because of mem-bership in or activity on behalf of any such labor organization.MAY DEPARTMENTSTORES COMPANY,ACORPORATION,d/bi/aFAMOUS-BARR COMPANY,By--------------------------=------Dated-----------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr'.Harry G.Carlson,for the Board.Mr. Daniel D. Carinell,byMr.Lester Asher,of Chicago,Ill.,andMessrs. TinaDwyer,Gerald J. Lucas,and J.T. Latham,ofSt Louis,Mo, for the Union.Messrs.Milton H. TuckerandRobertT.Burch,of St Louis, Mo., for therespondent.STATEMENT OF THE CASEUpon a first amended charge duly filed by Elevator Operators and Starters,Local 50E, affiliated with Building Service Employees International Union,American Federation of Labor, herein called the Union, the National Labor Re-lations Board, herein called the Board, by its Regional Director for the Four-teenth Region (St Louis, Missouri), issued its complaint dated November 27,1945, against May Department Stores Company, a corporation doing business asFamous-Barr Company, St Louis, Missouri, herein called the respondent, alleg-ing that the respondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint, together with notice of'hearnig thereon,were duly served upon the respondent and the UnionWith, respect to the unfair labor practices, the complaint alleges in substancethat the respondent, by its officers, agents and employees, from on or aboutMay 23, 1945; to the date of the complaint, urged, persuaded, and warned itsemployees against joining, assisting, or remaining in the Union or any otherlabor organization; questioned its employees concerning the activities of employ-ees on behalf of the Union ; arranged dinners for its employees for the purposeof making anti-union speeches and discouraging union activity and membership;engaged in surveillance of its employees for the purpose of ascertaining anddiscouraging their union activity ; and discharged Marie Lee and refused toreinstate her because of her union activities.The answer of the respondent,'dated December 7, 1945, admits certain jurisdictional allegations contained inthe complaint, admits the discharge of Marie Lee, and the respondent's refusalto reinstate her; but denies the commission of the unfair labor practices allegedin the complaint.Prior to the hearing, the respondent filed a motion to make the complaint moredefinite and certain or, in the alternative, for a bill of particulars.This motionwas referred to a Trial Examiner who granted the motion in part by directingthat counsel for the Board furnish the respondent with a bill of particulars con-cerning certain allegations in, the complaint.The motion was in other respectsdenied.Prior to the hearing, counsel for the Board furnished the respondent712344=47-vol. 70-8 100DECISIONSOF NATTONAL LABOR.RELATIONS BOARDwith a bill of particulars as directedAt the opening 'of the hearing counselfor the respondent excepted to the ruling of the Trial Examiner insofar as thecomplete relief requested in the aforesaid motion was denied.Pursuant to notice, a hearing was held at St. Louis, Missouri, on January 7, 8,and 9, 1945, before the undersigned, Sidney L Feiler, the Trial Examiner desig-nated by the Chief Trial Examiner. The respondent and the Board were repre-sented by counsel ; the Union, by counsel and representatives.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.At the close of the Board's case,the respondent moved to dismiss the proceedings.The motion was denied. This-motion was renewed after the presentation of all the evidence.Decision wasreserved thereon.The motion is hereby denied. Counsel for the Board movedto conform the pleadings to the proof as to formal matters:This motion, whichwas joined in by counsel for the respondent, was grantedAll parties waived-oral argument.Briefs were received on behiilf of the Board and the-respondent.Upon the entire record in the case, and from his observation of the witnesses.the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a New York corporation owning and operating departmentstores in several States. In St. Louis, DIissoiul, the respondent does businessunder the trade name and style of Famous-Barr Company.At its store in St. Louis, hereinafter referred to as the store, the respondentis engaged in purchasing, receiving, selling, and distributing a general line ofdepartment store merchandiseDuring the year 1945, a representative period,the respondent purchased and transported for use at the store merchandise valuedin excess of $25,000,000, of which approximately 70 percent was purchased andtransported to the store from points outside the State of MissouriDuring thesame period, the respondent sold at the store goods and merchandise valued in-excess of $251,000,000, of which approximately 12 percent was transported fromSt. Louis to points outside the State of Missouri.The respondent does not contest the jurisdiction of the Board and the under-signed finds that it is engaged in commerce within the meaning of the Act.11THE ORGANIZATION INVOLVEDElevator Operators and Starters, Local 50E, affiliated with Building Service.Employees International Union, American Federation of Labor, is a labor or-ganization admitting to membership employees of the respondent.IllTHE UNFAIR LABOR PRACTICESA. Acts of interference, restraint, and coercion1.Background -In 1943, the Union -started an organizational drive among the elevator serviceemployees at the store.Efforts were also being made to organize other store-employees.On January 1, 1944, the Board ordered elections in units found.,appropriate including a separate unit for elevator service employees.' In theelections,which were held on Januitiry 2S, 1944, a majority of the employees154 N.L It _B 230 MAY DEPARTMENT STORES COMPANY101in the elevator service unit voted against representation by the Union or anotherparticipating union.On March 31, 1945, the Board set aside the elections anddirected that new elections be held 2On May 21 and 22, 1945, a second electionwas conducted among the elevator service employeesThe results of this elec-tion were not conclusive' and the Board, on July 11, 1945, directed that a thirdelection be held to determine whether the elevator employees wished to be rep-resented by either of the labor organizations on the ballot in the prior election.4This election had not been conducted at the time of the hearing herein.At all times here relevant, Marie Lee, whose discharge constitutes the basisof one of the Board's contentions herein, was employed by the respondent as anelevator operator.As appears in more detail hereinafter, she took a leadingand open part in the.Union's campaign and served as an observer for it in bothelectionsThe matters discussed in this section of the report are related, forthe most part, to her activities or to her discharge.2.Statements of Supervisor WinfieldMarie Lee testified concerning several occasions on which Myrtle Frazier Win-field, supervisor of the elevator service unit, discussed union activities or unions °Approximately a month and a half before the election in January 1944, Mrs.Winfield told her, Mrs. Lee testified, that she was "going to keep on foolingaround" with the Union until she would be fired.Mrs.Winfield at first testi-fied that she did not remember making the statement. She then made a com-plete denial.As noted above, the second election for the elevator service group was heldon May 21 and 22, 1945Mrs. Lee testified that shortly after the election andbefore May 25, Mis Winfield told the employees at an assenmbly ° of a speech shehad heard by a person who had attended the San Francisco Conference of theUnited Nations.Mrs Lee's testimony as to Mrs. Winlicld's talk is as follows:Well, she (Mrs Winfield) said that she had been to a meeting that night,I don't just recall where it was, but at this meeting was a colored fellowfront the Peace Conference in San Francisco and he was making a speechand he was talking about how ea—y our people are to be led the wrong way,and said that what we ought to do is to get a good grip on ourselves andII N to think befoie we leap because usually with our people it is the wrongww ay we leap instead of the right way.He said we could be so easily led,'61 N L It B 258The Tally of Ballotsnas asfollowsApproximate number of eligible voters_____________________________63Valid votes counted---------------------------------------------55Votes cast for A F L [theUnion hereinl_________________________15Votes cast for C I 0-------------------------------------------15Votes cast against participating unions___________________________25Challenged ballots-----------------------------------------------0Void ballots-------------------------------------------2On June 23, 1945, the Regional Director issued an Election Report recommending- thatanother election be heldThe respondent filed exceptions to this report on June 26, 1945.+ 62 N L R B 1256.SMrsWinfield was not mimed in the Bill of Particulars furnished by the Board asengaging rn any unlawful activity other than surveillanceHowevei, in view of the factthat the issue as to whether she made statements at various times was fully litigated,the undersigned has considered such testimony for all purposes here relevant°'I'he regular shift for elevator starters and operators began at 8 30 a inItwasthe practice for these employees to assemble at 8 20 a in at a rest room on the thirteenthfloor for inspection by the supervisor and for special instructions and assignments 102DECISIONSOF NATIONAL LABOR RELATIONS BOARDand she said that he also said that Unions wasn't for colored people, thatthey did not do colored people any good at all and we should let them alone.'Mrs.Winfield testified thlit she had heard the speech referred to and hadtold the employees of it.She denied that the speaker had made anti-unionremarks and that she had told the employees anything other than the speaker wasa very interesting man and that she wished that all the employees had heard him.Another exchange between Mrs Winfield and Mrs. Lee took place on May 25.Mrs. Lee had taken her elevator to the ninth floor, stopped operations, andproceededto try on some discarded gloves for the purpose of trying to find gloveswhich she-could use in operating her elevator car.At this point, Mrs. Winfieldcame over and spoke to her.While Mrs. Lee and Mrs. Winfield were in agreement as. to the occurrence ofthe incident up to the point described, they were in sharp disagreement as towhat took place thereafterMrs. Lee''s version, of what occurred was that Mrs.Winfield asked her what she was doing and told her-that it was against therules to take a car out of service.Mrs. Lee replied that she was trying ondiscarded gloves which a store employee had given her and that.she had receivedpermission to do this from her starter, Inez Dabney.Mrs.Winfield then said,"Since you are up here there is something I want to talk over with you " Shethen told Mrs. Lee that she was the only one keeping her in the employ of thestore, that she "knew enough" to have her discharged, that the Company couldwas more intelligent than that."Mrs.Winfield said that since the electionshe had been having trouble with another operator, Alma Jolmson,9 that Mrs. Leehad better tell Mrs Johnson that Mrs Winfield was in charge and not Mrs. Lee.When Mrs. Lee asked Mrs Winfield for specific information as to any wrong-doing of which she might be guilty the latter refused to give her any furtherinformation.SupervisorWinfield testified that she came tip from the ground floor to theninth floor on the day in question on noticing that the dial indicator showedthat Mrs. Lee's car had remained on the ninth floor more than sufficient time todischarge passengers.She further testified that she reprimanded Mrs. Lee fornot operating her car and warned her that she might be discharged for this andother infractions of the rules unless she was careful.She denied making state-ments attributed to her by Mrs. Lee.However, she could not remember sayingthat she "had enough" on Mrs: Lee to have her fired or something similar to that.Although Mrs. Winfield testified that Mrs. Lee on this occasion was insolent andtalked in a loud voice she could not recall what Mrs. Lee said, nor could sheremember whether Mrs. Lee told her that she had permission to try on the gloves.Mrs.Winfield's testimony as to the incident 'described above was vague andincomplete.She could not recall important details.On the other hand, theundersigned was impressed with the completeness of Mrs Lee's testimony,,especially her testimony concerning the fact that she had obtained permissionto try on the gloves and had told this to Mrs. Winfield.Mrs Lee's starter, InezDabney, with whom this testimony could have been easily checked, was not calledas a witness nor was her failure totestify explained.This starter would ap-parently have as much interest in the operations of the cars under her controlIAll employees in the elevator service unit were colored'Mrs. Lee testified at first that MrsWinfield specifically mentioned her canon activitiesin this connection.She later testified that MrsWinfield had not actually used thewords,"unions" or "union activities,"but that she nndeistoodthatMrsWinfield wasreferring to her union activities and thatshe didmention the Union in spehknig ofemployee Alma Johnson.DMrs.Johnson had acted as co-observer with Mrs Lee on behalf of the Union. MAY DEPARTMENT STORES COMPANY103isMrs.Winfield.Yet there was no evidence that she had complained of anymisconduct on the part of Mrs. Lee. The undersigned credits the testimony ofMrs. Lee concerning the statements of Supervisor Winfield on this occasion, andfinds that Mrs. Lee's conclusion that Mrs. Winfield's remarks were directed toher union activities was a reasonable one. The undersigned further creditsMrs. Lee's testimony as to the other remarks by Mrs. Winfield and finds that Mrs.Winfield threatened Mrs. Lee with discharge for union activities and made anti-union statements to Mrs. Lee and also to the employees at the assembly 1°3. Surveillance of Marie LeeMarie Lee took a vacation in June 1945. On June 26, while on vacation, shevisited the store to do shopping.11Mrs. Lee arrived at the store at approximately1: 30 p.in.She spoke briefly with Lucille Nolan,an elevator starter who was onduty.She then visited several departments in the basement,a department onthe seventh floor, and a department on the eighth floor.Mrs. Lee testified thatMrs. Nolan followed her to each of those departments and while apparently look-ing at merchandise kept Mrs. Lee under observation.Mrs. Lee also testified thatat the last department she visited,the Record Department,Mrs. Nolan spoke withher and secured her assistance in selecting some records.When the purchasehad been completed,itwas approximately 5 p. in., the store closing time.Mrs._Nolan accompanied Mrs. Lee to the ground floor store exit.Mrs Nolan testified at the hearing,but gave no testimony concerning theevents of that afternoon.The testimony of Mrs. Lee contains convincing detailsand the undersigned credits her testimony and finds that Lucille Nolan keptMarie Leeunder surveillance on June 26,1945, for approximately 31/2 hours.The undersigned further finds that in view of Mrs.Nolan's length of absence froma key post,the respondent knew of and acquiesced in her activities."Mrs. Lee'sactivities differedfrom those of the other employeesonly in herleadershipin the drive of the Union to organize the elevator employees.That Mrs. Nolanwas not insympathywith those efforts is evident from the fact that, as appearsmore fullyhereinafter,site precipitated Mrs. Lee'sdischargeby complaining 1week laterto Griffin McCarthy,Superintendent of Employment,thatMrs. Leewas bothering employees to join the Union.The undersigned concludes andfinds that Mrs.Lee was keptunder surveillance because of'her union member-ship aild activities.On June 27,Mrs. Lee,accompanied by her husband,revisited the store to doshopping.They entered the store at approximately 1 p. in. and left at approxi- -utately.4:30 p. in.Mr. Leewent to the basement while Mrs. Lee went to theAccommodationDesk on the main floor to purchase a shopping bag. She noticedthat a starter,Odessa Meaders, on seeing her,spoke to Supervisor Winfield.Thelatter then walked over to Mrs.Lee and asked her what shewas doing andMrs. Lee told her the purpose of hervisit.Mrs. Lee made a purchase on themain floor.Mrs Nolan walked up to herand spokewith her and then accom-10As -to the incident at the assembly, Mrs.Lee gave contradictory testimony as towhether she later discussed Mrs Winfield's remarks with other employees.However, theundersigned concludes that inconsistencies in her testimony were due primaiily to herfailure to understand certainquestions.The undersigned from a study of Mrs. Lee's-testimony concludes that it was truthful and consistent with the factual backgroundherein and her testimony has therefore been credited.11The findings in this section are based primarily on the testimony of Mrs Lee.11Elevator employees had a twenty-five minute afternoon rest period.They could alsoobtain special leave for shoppingHowever,there was no testimony that Mrs Nolanhad received any special leave nor would it account for her being absent from work foran entire afternoon. 104DECISIONSOF NATIONALLABOR RELATIONS BOARDpanied Mrs Lee to the basement stating that she wished to speak to Mr Lee-After some conversation Mrs. NolanleftAliceDaniels, another elevatoroperator,then came up and spoke to Mr. Lee fora while andleft.The Leesthen went to the Bakery Department in the basement.While there,Mrs -Leesaw Odessa Meaders start to enter the basement through a door in the back ofthat department.When she saw Mrs. Lee, Miss Meaders turned back" Fromthe basement,the Lees went to the main floor.Mrs Lee left her husband atthe JewelryDepartment to purchase a watchband and went to the executiveoffices on the eleventh floor. Thereafter,she rejoined her husband at the JewelryDepartment.While there, -she noticed Miss Danielsapproachand stand at anadjoining counter seemingly looking at merchandise.She also noticed thatSupervisorWinfield,WillieMae Davis, an employeewho acted as super-visor in Mrs.Winfield's absence,Airs.Nolan,and operators Mason,Crowe andJacobs, all congregated near an adjoining bank of elevators and engaged inconversation."-From the main floor, Mr. and Mrs. Lee wentto the balconyto have a wrist-band adjusted to Mr. Lee'swatch.Miss Daniels again came near them andkept them in view for approximately 15 minutes.The wrist-band proving tobe unsuitable,Mrs. Lee returned to `the main floor,purchased another band,and returnedto thebalcony."Miss Daniels left soon thereafter.Ruby Robin-son, anther elevator operator,then walked up and stayed near Mrs. Lee.Mrs. Lee met several other elevator service employeesduring theremainderof the afternoon,but these meetings were briefexcept forone instance whenMiss Daniels again stayed near her while Mrs. Lee was shopping.It was thenapproximately 4:30 p. m. The Lees left the store, but returned in a fewminutes.Mrs. Lee then noticed Mrs.Davis,Miss Meaders, Miss Daniels, andMiss Mason in conversation.Mrs. Davis denied that she had ever followed Mrs. Lee.Mrs.Winfield also,denied followingMrs.Lee, ordering employees to do this,or seeing thenikeep her under observation.None of the other employees named by Mrs. Leetestified concerning the occurrences on June 27.Mrs Lee's testimony, ascorroborated in part by elevator operator Emma Taylor,is credited.The under-signed finds that Mrs. Lee was kept under surveillance by employees during hervisit to the store on June 27.While it was theoretically possible for the variousemployees involved to arrange shopping leaves and possiblerest periods toallow them to carry on their activities outside of working time,the undersignedconcludes from the evidence herein including the events of the preceding daythat the-surveillance of Mrs. -Lee-was' carried on with,the -kiiowledge and assist-ance of management,and because of her union activities."There is a conflict in the testimony of Mrs Lee and Mrs.WillieDavis,anotheremployee,as to whetherthisdoor could be seen from the Bakery Department.The under-signed concludesthat theevidence is insufficient to sustain a finding that the meetingbetween Mrs Lee and Miss Meaders at that time,even if it did occur,was due to anysurveillance on the part of Miss Meaders1'Mrs.Lee testified that she knew of no contingency which would require such a meet-ing and alsothat two ofthose present were relief operators who would normally beoperating carsThistestimony i:. credit-,Q. 'Emma Ta\lor,anotheroperator.test'frdthat she noticed surveillance of Mrs Lee in the Jewelry Department.While she testa.fled that this incident took place after Mrs. Lee's discharge,her testimony indicates thatshe was referring to the incident under consideration.15Mrs Lee also testified that operator Mason watched her during one of her trips tothe Jewelry DepartmentHer testimony does not indicate during which one of her severaltrips to that departmentthisincident occurred. MAY DEPARTMENT STORES COMPANY1054 The questioning of employees 18Marie Lee was discharged on July 7, 1945, by Superintendent of EmploymentGriffin McCarthySeveral days thereafter, counsel for the respondent suggestedthat he reconsider the'dischaige, stating that a'representative of the Union hadinquired whether Mrs. Lee could be reinstated.McCarthy then conferred withLucille Nolan, the starter who had given him the first complaint of Mrs. Lee'sactivities.They composed six questions to be asked all employees in theelevator operations service.''These questions were :Q. 1. Did Marie ever tell you that the Company wanted the girls to join-the AFL?Q. 2. Did Marie ever brag to you that she was being paid by the AFL?Q 3. Did you ever hear Marie make disrespectful remarks about Miss.Frazier? [Winfield]Q. 4. Did Marie ever suggest to you that you personally didn't need topay any attention to Miss Frazier's orders or reprimands?Q. 5. Did you ever hear Marie make such a suggestion as described inthe preceding question to any other girl in your hearing?Q. 6. Did you ever hear or see Marie butt into a business conversationbetween any supervisor, including starters, and some other elevator opera--tors?McCarthy delegated Mrs. Nolan and Mrs. Davis,"' to conduct the questioning.These two employees conducted the questioning in the executive offices of thestore on the eleventh floor.They asked each employee the listed questions and,jotted down their answers in accordance with the written instruction :Ask the following questions of every girl on the passenger elevator service-and make a note of each girl's answer to each question.The record does not indicate that any list was kept of the employees interviewednor which questioner interviewed specific employees.However, it is undisputedthat efforts were made to interview all employees and that this aim was substan-tially achievedThe record is barren of any testimony that employees were told the purposeof their being questioned or that they were given an opportunity to decline to.answer the questions.The testimony of McCarthy, Mrs. Nolan, and Mrs. Davisindicates and the undersigned finds that the procedure followed was that em-ployees were summoned from their work, sent to the executive offices, questioned—and sent back to: their stations with no explanation of its purpose other thanthat which they might deduce from the tenor of the questions. The Boardmaintains that the respondent's conduct constituted an unlawful inquiry intounion activities.While employees were not informed of the purpose of the ques-tioning, the questions all related to the activities of Marie Lee who had beendischarged only a few days previously and of whose discharge it can be assumed"The recital of the circumstances attending the questioning of employees'isbasedprimarily on the testimony of McCarthy.17The original charge herein was filed on July 9. The questioning took place betweenJuly 10 and 12."Mrs Davis had the pay-roll title of either elevator operator or starter.She testifiedthat her duties consisted of relief work or filling in for absent employees plus special as-signments from SupervisorWinfieldsuch as sending uniforms to be cleaned. In theabsence of Mrs Winfield,Mrs Davis admittedly took her place and acted as supervisor..Davis voted in the election-in-May 1945-as-a rank and file'memberof the elevator operation service.The undersigned concludes from the evidence that MIS.Davis was a non-supervisory employee except during those periods when she was actuallydesignated as supervisor to substitute for Mrs. Winfield. 106-DECISIONS OF NATIONAL LABOR RELATIONS BOARDall the employees in this relatively small unit of 50'to 60 had knowledge.Thetenor of the questions indicated quite clearly that the respondent sought infor-mation on acts of Marie Lee which it apparently considered improper.Therespondent contended that its sole purpose in questioning its employees was togather information to enable it to decide whether Marie Lee should be reinstated.In deciding the legality of- the respondent's acts, consideration must be givennot only to its intent but also to the natural and probable effect of such actionsupon the employees.1DThe vice inherent in the questions asked is that they gotoo far.Even though it be assumed that the respondent intended to restrict thescope of its questions to the activities of Marie Lee during working time, thequestions are not so limited. In fact, except for the last question,they arereasonably susceptible of exactly the opposite construction.This is particularlytrue of the first two questions :Did Marieevertell you that the Company wanted the girls to join theAFL?Did Marieeverbrag to you that she was being paid by the AFL? [Italicsadded:]The natural and probable effect of such questions would be to indicate that therespondent frowned upon such statements wherever made, that it presumablyfelt itself free to question employees concerning the union activities of its em-ployees whether or not on working time, and was prepared to take disciplinaryaction for such activities.Such conduct undoubtedly had a deterrent effect onthe eagerness of employees to engage in those activities on their own time andwas an unlawful invasion of their freedom to engage in union activities on theirown time.McCarthy testified that lie instructed Mrs. Nolan and Mrs. Davis to ask onlythe six questions set forth above, but there is evidence that the questioners wentfurther.Lillian Harris, an elevator operator, testified that she was questionedby Mrs. Nolan,thatMrs. Nolan had asked her whether Mrs. Lee had asked herto join the Union and whether she was in favor of the Union.Mrs. Nolan alsoremarked,Miss Harris said, that the operators did not need a union to work-forthe respondent.Miss Harris testified that Mrs. Nolan did not indicate to whichof the two unions competing for the operators' support she referred.However,in view of Marie Lee's known affiliation with the Union the undersigned con-cludes that Mrs. Nolan was referring to the Union and that her remarks wereso understood by Miss Harris.Margaret Warren, an elevator operator, testified that she also was questionedby Mrs. Nolan.She testified that she was asked whether Mrs. Lee had spokento her during store hours about the Union and that she had replied in thenegative.Elevator operator Bernice Smith testified that she was interviewed by Mrs.Nolan who asked her whether Marie Lee had asked- her to join the Union andthat she had replied that Mrs. Lee had done so but not at the store.Mrs. Smithalso testified that Mrs. Nolan had mentioned to her what she considered advan-tageous working conditions at the store.Mrs. Nolan gave no testimony concerning her questioning of Lillian Harris,Margaret Warren, and Bernice Smith.She could not remember the questionsthat she had asked and could not remember whether she asked the questionsto which these witnesses later testified.The undersigned was not impressed byher testimony. It was often vague and incomplete.The undersigned creditsthe testimony of the three witnesses aforementioned and finds that Mrs. Nolan'IN. L. R B vThompsonProthtcts, htc,130 F.(2d) 363,368 (C C A 6).1 MAY DEPARTMENTSTORES COMPANY107did depart from the six prescribed questions to probe intoothermatters,especially union solicitation by Mrs. Lee, and to make anti-union remarks.Her-inquiry as to union solicitation was not confined to activity during working timeand it is apparent from the testimony of two of the witnesses that it was not.understood to have this restrictedmeaning.While McCarthy testified that Mrs. Nolan had limited authority this was not'brought home to the employees. The questioners acted with apparent authorityfrom management to pursue their inquiries and the undersigned finds that underthe circumstances the respondent is responsible for their conduct during the-question period.The undersigned finds that Mrs. Nolan used the question periodto unlawfully inquire into the activity of Mrs. Lee and to make anti-union remarks-and concludes that the respondent is responsible for her conduct. The effect of her-conduct was to emphasize to the employees that the respondent felt at liberty-to inquire into their union activities whether or not on working time.Thiswas a clear deterrent and impediment to self-organization by the employees?°5.The announcement by Mrs. Davis to the employees ZiShortly after Mrs. Lee's discharge, Mrs. Davis, acting as supervisor of -the-elevator service employees, addressed them concerning their being questionedby strangers.She told them that they were not obligated to answer any ques-tions by anyone whether he had a badge or did not have a badge, or whetherhe was ,an ordinary customer or whoever he was. She also stated that there was-a store rule prohibiting operators from carrying on unnecessary conversationin the elevator.She further -informed the employees that they might be visited"at their homes and questioned, that they did not have to answer those questions,that they could say that they wanted to investigate further, or that they wanted-to see their lawyer.Mrs. Davis testified that the announcement was her ownidea, that she made it without consulting anyone else, and that she decidedto make it because she had been informed by some of the employees-that theyhad been questioned about the discharge of Marie Lee.-Employees have the right under the Act to self-organization, to engage inunion activities, to bargain collectively, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection free fromemployer interference, restraint, or coercion.The procedure for the protectionand enforcement of the rights of employees is set forth in the Act. It includesthe filing of charges of unfair labor practices, investigation of those charges,the holding of hearings, and further Board and Court proceedings. Interferencewith this protective process is violative of the Act since employees will not feelfree to exercise their rights under the Act unless they have assurance that theywill receive full redress for any violation of their rights.In the instant case, Mrs. Davis did not specifically mention to the employees:that they might be questioned concerning the discharge of Mrs. Lee.However,Mrs. Davis was moved to action by reports of employees that they had been ques-tioned concerning Mrs. Lee's discharge. She clearly had that situation in mind.She did not seek to confine her instructions and suggestions to the working timeof employees, but also proceeded to advise them as to methods they could use to.avoid and evade questioning by Board agents or other persons interested in20The Bill of Particulars furnished by the Board names a Mrs.England as participating-In this activity.No testimony was introduced which would link Mrs. England to thisactivity except that her office was used by Mrs Davisn The findings in this section are based upon the testimony-of Mrs. Davis and-employeesAlnia Johnson and Emma Taylor.Their testimony was in substantial agreement as to this.incident. 108DECISIONSOF NATIONALLABOR RELATIONS BOARDobtaining informationBy benactivity,Mis Davis was attempting to interferewith an investigation of Mrs Lee's discharge.It is true that she did not forbidemployeesto giveiuforination and some ofthem did givemformiton and testi-fied at the hearingHowever,intei'feience does not require direct orders toemployeesIt can be caused by subtle hints and suggestions22Mrs Davis wasacting in a supervisory capacity at the time of tine announcement and utteredit before a formal assembly of the elevator service staff.The undersigned findsthat the respondent was responsible for her conduct and concludes that, by theannouncement by Mrs Davis as afore-mentioned,the respondent interfered withthe rights of its employeesThe undersigned concludes that by the aforesaid activities of Supervisor Win-field, the surveillance of Mrs Lee, the questioning of its employees, mid theannouncement by Mrs Davis,the respondent has interfered with,restrained,and coerced its employees in the exercise of the rightsguaranteedin Section 7of the ActI-B. Acts of alleged interference, restraint, and coercion; the war bond dinnersDinners for the elevator, service staff were held.in June 1945. Lucille Nolan,at the request of Supervisor Winfield, made the arrangements for the dinners.She selected the restaurant and, since-all the employees could not be accommo-dated at one time, arranged for four dinners on different datesAll expenseswere paid by the respondent.McCarthy testified that these dinners were part of a series of dinners heldfor all employees as part of a war bond campaign drive. Yet it is clear fromthe testimony that the elevator employees were not notified of the purpose ofthe dinners.Furthermore, there were no speeches at the dinners. It is evidentthat the employees treated these dinners as general get-togethers paid for by therespondent and no effort was made to, disabuse them of that belief.Three employees of other departments attended all the dinners; Mns. FlorenceHaley, Mr. Ralph Hirsch, and Mr. Clyde PendletonMrs. Nolan testified thatshe invited Mrs. Haley to the dinners at the request of some operators and -because of her popularity with the operators.Mrs. Nolan also testified thatshe did not invite Hirsch and Pendleton by name, but told Mrs. Haley that shemight bring an escort.-The status of these guests as of the dates of the dinners is important inevaluating certain anti-union activities which took place at the dinners.Hirschwas a furniture salesman in the store and clearly a non-supervisory employee.He had acted as an observer for the respondent in the election conducted for thegeneral employees of the store on May 21 and 22, 1045Clyde Pendleton, ac-cording to McCarthy, was a non-selling head of stock.He worked with a groupof'three to six employees opening packages and routing the contents to variousdepartments.Mrs.Haley,McCarthy testified, was a selling head of stock.She was in charge of the Camera Department and had general supervision of thework of two other selling employees: She also sold merchandise and had theadditional duty of checking the stock and ordering more merchandise whennecessary.She was a "blue pencil" employee. That is, she was the only onein her group entitled to, approve C'. O. D. orders, Will-Call orders, Part-Paycharges, and Employees' Discounts.'McCarthy testified that all three employees were not considered supervisoryemployees and that they had no right to hire, discharge, or promote employees22Matter of Star andCrescent Boat Company,18 N L. R B 479Matter of dancePiece DyeWorks, Inc ,38 N L. It. B.690.-- MAY DEPARTMENT STORES COMPANY109ormake effective recommendations concerning such actionHe further testi-fied that these employees were eligible to vote in the May 1945 electionThistestimony,which was not challenged,is credited and the undersigned finds thatthese employees were not supervisors 28Although no speeches were made at the dinners there is testimony that thethree guests made unions a special subject for discussionMrs. EnemaTaylor,an elevator operator,testified that at the dinner she attended Pendletonand Hirsch asked each of the employees present what they thought of "theunion."No one present spoke in its favor 24 The procedure used in her case asin the'others,Mrs., Taylor testified,was that Pendleton spoke to her whenher turn came and said, "The next young lady, you tell us what you think aboutit."She then arose and gave her opinion.LillianHarris, another elevator operator,testified that the same procedurewas followed at the dinner she attended except that Hirsch called upon the em-ployees after'first speaking against the Union.All those present,including em-ployeeWillieMae Davis spoke against unions or union affiliation and no oneexpressed a favorable opinion.-Elevator operator,Margaret Warren, who attended the same dinner as LillianHarris,recalled that the Union was discussed but could not remember anyfurther details.The testimony of witnesses Taylor, Harris, and Warren concerning the dis-cussion of the Union or unions at the dinners was not challenged in its essential',details.The undersigned concludes and finds that the three guests attendedall the dinners with the purpose of eliciting information from all the employeesattending indicating their opinions concerning this Union or the other unionwhich had participated in the elections held for the elevator service employees,or Loth,If the respondent were responsible for the acts and conduct of Mrs. Haley,Hirsch, and Pendleton the undersigned would find that it had,by their conduct, -violated the ActHowever,the evidence falls short of linking the respondentto their activitiesThe undersigned has found that Mrs. Haley,Hirsch, andPendleton,were rank and file employeesThe dinners themselves werearranged by Lucille'Nolan, a non-supervisory employee.No supervisor at-tended these dronersWhile the evidence tends to raise a suspicion that man-agenlent knew or learned of the happenings at the dinners it is not sufficientto establish such connection.The undersigned concludes that the respondent is=nWith respect to Mrs Haley and Pendleton, counsel for the Board called attention to aprior decision of the Board and the Intermediate Report attached thereto in a case involv-ing this respondent (59 N. I,R.B. 976).In that case,the Trial Examiner in hisreport stated that the respondent conceded that heads of stock were supervisory employeesand also found that the right to carry blue pencils indicated that employees carryingthem were supervisors (p. 997 fn. 10, p. 1030 fn 96). Counsel for the respondentstrenuously urged that no such concession had been made - It is unnecessary, in theopinion of the, undersigned, to review those findings hereThe later representation pro-ceeding which dealt in detail with the status of employees and their inclusion or exclu-sion is determinative of the question of the status of these employeesTheir eligibilityto vote clearly indicates that these employees were considered to be rank and file employees."There is no clear testimony that the Union here involved was mentioned by name.The quizzing was directed to the subject of "a union "The undersigned finds that Hirschand Pendleton were understood by the employees to be ieferiing to the Union herein or theother union seeking to enroll the elevator emplovees, or bothNeither Mrs Lee nor Miss Johnson, both of whom had acted as observers for the Unionin the May 1945 election, received invitations to the dinners.The exact dates of thedinners could not be fixed by the witnesses other than that they took place in June 1945Mrs. Lee was on vacation from June 11 toJuly 2.In view of this fact and the furtherfact that invitations were passed along verbally the undersigned concludes that there isno proof that Mrs Lee or Miss Johnson were deliberately kept from the dinners 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot responsible for the union discussion which took place at the dinners in June-1945C. The discriminatory discharge1.The discharge of Marie LeeMarie Lee was employed as an elevator operator from 1929 untilher dis-charge on July 7,1945.Her work had apparently been satisfactory duringthose years for no testimony was introduced concerning any misconduct on herpart until a relatively short period before her discharge.When the Union began its organizing campaign in 1943, Mrs. Lee took a veryactive part.She solicited members and succeeded in securing signed membershipcards from approximately 30 to 40 employees out of a total of approximately 55employees in the elevator operation service.-She was the only elevator employeetowear a union button. She continued to campaign on behalf of the Unionthereafter.There was no testimony that any other employee was as active asMrs. Lee and the undersigned concludes that she was the leader of the Unionfaction among the elevator employees.Her sympathies and activities admittedlycame to the notice of management for she appeared in a representation proceed-ing before the Board as a witness on behalf of the Union,and acted as an observerfor it in the elections of January 1944 and May 1945.Marie Lee was discharged on July 7, 1945. There was no substantial dis-agreement among the witnesses as to what took place at the time of her discharge.McCarthy summoned Mrs Lee to his office and told her that he was dischargingher because she had been insubordinate,disobedient,and had violated store rules.He did not furnish Mrs. Lee with.information as to.the specific instances whereshe had been at fault nor did he question her concerning them.After inform-ing Mrs. Lee of the reasons for her discharge,McCarthytoldMrs. Lee to turnin her uniform and return for her salary check.Subsequently Mrs. Lee sent McCarthy a letter asking for a detailed statementof the reasons for her discharge.McCarthy replied stating in part, "You weredischarged on the latter date [July 7, 1945] for insubordination,disobedience, andrepeatedly violating store rules."A subsequent letter by Mrs. Lee repeating heroriginal request was not answered.2.The respondent's contentionsMcCarthy testified that he decided to discharge Mrs. Lee because of reportswhich he received that she had engaged in union solicitation .during workinghours and also adverse reports on her work from her supervisors. The firstreport he received concerning any wrongdoing by Marie Lee, McCarthy testified,was on July 3, 1945. On that day, he testified, starter Lucille Nolan informedhim that some operators had complained to her that while on duty they had beensolicited to join the Union by Mrs. Lee.McCarthy further testified that heinterviewed four ,operators and received reports from them that Mrs. Lee hadsolicited them at their elevators or her elevator or in the store building.Healso testified that "one or more" of the operators claimed to have been solicitedunder all the above circumstances.Mrs. Lee denied that she had solicited e.n-ployees during working tune 2° She admitted soliciting employees, but claimed to20Rule 9 of respondent's booklet, "This is the Famous Family," prohibited, "Solicitationfor any purpose * * * without permission from the Superintendent."McCarthytestified that copies of this booklet were distributed to all employees.Mrs. Lee deniedreceiving a copy.ing on working time was a violation of established rules. In view of her denial of such MAY DEPARTMENTSTORES COMPANY111have carried on this activity in the locker room and during non-working time oroff the store premises.The operators who were alleged to have complained ofher activities during working hours did not testify nor was their failure totestify explained.The record is barren of any evidence that any starter observedMrs. Lee engaging In solicitation.Operators were not allowed to ride in theregular passenger elevators, but were required to use special employee elevators.In view of these factors and the manifest difficulty for operators to engage inconversation while taking cars from floor to floor under the supervision ofstarters, the undersigned credits Mrs. Lee's denial of the charge of solicitationduring working hours.27Continuing his testimony, McCarthy stated that after his investigation he had"pretty much in mind" that he would suspend Mrs. Lee for violating the respond-ent's no-solicitation rule.He then spoke with Supervisor Winfield and receivedfrom her adverse reports concerning Mrs Lee's work and a recommendation thatshe be discharged.Mrs. Winfield testified concerning Mrs Lee's work and her report to McCarthy.She testified that she had reprimanded Mrs. Lee and cited three such instances.The first incident, she testified, occurred in May 1945.During a morning on anunspecified date Mrs. Winfield asserted that she observed Mrs. Lee on the thirdfloor standing outside her car talking to other operators.Mrs.Winfield furthertestified that when she reprimanded Mrs. Lee for being outside of her car inviolation of rules, the latter became indignant and replied in a loud voice.Mrs.Winfield could not recall what Mrs. Lee said.On a subsequent date, Mrs. Winfield testified, she found Mrs. Lee's carabandoned on the seventh floor with the door open and the lights and power on.Mrs Lee, she stated, was shopping.When she reprimanded Mrs. Lee for thisthe latter told her that she was "only shopping" and "talked back."Mrs.Win-field could not remember what Mrs. Lee said on this occasion. The final inci-dent related by Mrs. Winfield was the occasion previously related herein whenMrs. Winfield found Mrs. Lee on the ninth floor trying on gloves. (p. 103,srpra.)Mrs Winfield also testified that Mrs Lee on several occasions had remainedaway from woik without giving her prior notification.'The above matters were the only incidents Mrs Winfield testified that shereported to McCarthyShe maintained, in addition, that she had had troublewith Mrs. Lee on other occasions. Except for one incident in July 1945, Mrs.Winfield could not specially recall any such incidents, their number, their fre-quenct, or over how long a period the.N extendedNor could she recall howmany times Mrs Lee had failed to give advance notice that she would be absentAli sWinfield also testified that it was not her custom to make formal reportson the work petformance of employees under her supervision. but that she (lidkeel) her own notes of the wrongdoing by employees, but did not keep them per-nianentlyShe could not produce any such recoids for Marie Lee. She also testi-fied that she had reported operators to the Personnel Office for being disrespectful,activity, the undersigneddeemsit unnecessary to resolve the question of her receipt of therespondent's bookletof pulesThe above rule is similar to other no-solicitation rules which have been held to be iiola-live of the Act as an infringement of the right of employees to engage in union activitieson their free time on the premises of an employerIn view of the fact that the validityof this rule was not litigated, no finding is made as to its validity.A rule of similar con-tent issued by the respondent has been held by the Board to be in violation of the Act.(59N L R.B'976,981)-saMrs.Davis testified that Mis Lee had asked her to join the Union in 1944 and thatthis conversation had taken place on an employee elevator.However, since Mis. Davisdid not testify that she ieported this to McCarthy piior to the dischaige it could not haveplayed a paitin hisdecision even if it did occur. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARD'insubordinate, or doing something they should not do. but there is no testimonythat she had filed such it report for Airs Lee :e In fact, it may be inferred, andthe undersigned finds, that no such report had been filed by Mrs Winfield sinceMcCarthy testified that the first adverse report lie received from AirsWinfieldconcerning Airs. Lee's work was on July 3.Mrs. Lee denied that she had been reprimanded by Mrs. WinfieldShe deniedthat the incidents Dirs. Winfield had related concerning her leaving her carto talk to other operators or to go shopping had occurredShe further maui-tained that she had always given prior notice of inability to report., She alsodenied that she had been insolent or insubordinate.The undersigned was not impressed by Supervisor Wrnfield's testimony.Hertestimony was evasive, vague, incomplete, and lacking in detail.The testi-mony of Mrs. Lee concerning their encounter on the ninth floor (the glove inci-dent) has previously been credited. In addition, the testimony of Mrs. Win-field concerning Mrs. Lee leaving her elevator togo shopping is on its face highlyimprobable, especially. since as Mrs.Winfield testified, operatorswere allowedtime for shopping in the discretion of the supervisor without definite limitation.The undersigned credits the testimony of Airs. Lee as to the incidents relatedabove andfindsthat except for the glove incident they did not take placeWhatever opinion MrsWinfield had formed about Airs Lee's work she hadnot thought it worthy of a report to McCarthyThis is in marked contrastto her practicein casesof serious derelictions by other employees mMcCarthy also testified that he spoke' to Mrs. Davis on July li. the day beturethe discharge, and received from her adverse reports concerning Mrs Lee.Mrs.Davis, corroborating McCarthy's testimony, stated that she told McCarthy oftwo instances.The first of these, she testified, was the so-called "Haley inci-dent."Mrs. Davis could not recall the date of this occurrence, but thoughtthat it did happen sometime in 1945. On that occasion, Mrs Davis testified,she spoketo operator Corinne Haley in the'locker room and asked her to workovertime.Mrs. Lee broke into the conversation, according to Airs. Davis, andtoldMiss Haley that she did not have to- work overtime, that she, Lee, was giv-ing the store enough of her time and that no one "had better" ask her to workovertime. 'Mrs. Lee testified that she remembered the incident. but denied thatshe had advised Miss Haley that she need not work overtime or bad said thatshe herself would not do so. She stated that when Miss Haley had objectedto taking the assignment she had merely told Miss Haley that she had put in agreat deal of overtime in the past when the store schedule had-been differentThe second incident she related to McCarthy, Mrs. Davis testified, occurredon July 6, 1945, when Mrs. Lee, on being given a change of assignment, said toher,."I could kill you for that."Mrs. Lee denied making that, reniai'kMai ieLee testified that she had received overtime assignments during her 16 years ofemployment and had fulfilled themHer testimony on this point was not con-tradicted, nor was it shown that she had ever refused to take an assignment.In view of that factual situation and from his observation of these witnesses,the undersigned credits Mrs Lee's denial of insubordinationat the "Haleyincident," and further credits her denial of Mrs Davis' teatiiuonv concerningthe incident of July 6, 1945.28Mrs Winfield did not have the power to discharge employees.Onlti McGuthy in(] oneother top official could take such action2Mrs Lee testified that prior to her discharge she received changes in assignments tomore onerous woik than,she had previously hadWhile these is a conth in fici testimonyand McCarthv's testimony as to` her work,assignnients. the undersigned concludes thatthere is no proof that the various assignments Mrs Lee received wort made othei thanfor the purpose of maintaining operations. MAY DEPARTMENT STORES COMPANY3.Conclusions113-McCarthy testified that he determined to discharge Mrs. Lee after he receivedMrs. Nolan's report concerning Mrs Lee's alleged solicitation, investigated thereport, received adverse reports on Mrs. Lee's work fiom Mrs. Winfieldand Mrs.Davis, and talked to some rank and file employees.None of the employees whoallegedly complained of being solicited by Mrs. Lee were offered as witnessesand theundersignedhas credited Mrs Lee's denial of soliciting during workinghours. ' As to the reports of Mrs. Winfield and Mrs. Davis, their specific chargeshad little foundation in fact.They did have adverse' opinions of Mrs. Lee'swork, but it is clear that they had either created or magnified certain 'incidentsto substantiate their subjective evaluations.Furthermore, the findings, heredemonstrate that- Mrs. -Winfield had a strong anti-union' animus. 'Mrs. Davisalso had indicated her disapproval of the Union at the dinners held in June1945.The undersigned concludes that these adverse reports concerning Mrs.Lee's work were actuated by anti-union feeling.30 ,Respondent urges that in any case the actual truth of the charges levelledagainst Mrs. Lee is not determinative of the issue herein, that the central issueisMcCarthy's motives in making his decision to discharge Mrs. Lee.However,while this generalization is substantially correct,, the truth or falsity of thealleged bases for discharge as well as the good faith of the reporting supervisors are all factors which must be considered in determining the motives forthe discharge.The undersigned was impressed with McCarthy's willingness to accept a one-sided version of -the facts.He not only did not give Mrs. Lee an opportunityto confront her accusers, but he at no time gave Mrs. Lee information concern-ing the specific charges levelled against her nor did he provide her with anopportunity to make any explanation of her alleged acts of wrongdoing.' WhileMcCarthy, according to his own testimony, (lid some investigation prior to thedischarge,his thorough investigation of the charges occurred after thedischarge, and this investigation, he turned over to two of Mrs Lee's chiefaccusers, Mrs. Nolan and Mrs. Davis, in an effort to have an "impartial and fairinvestigation."Arbitrary action, the non-occuirence of certain alleged niisdeeds, and a failureto investigate both sides of a case, or at least afford an employee an oppor-tunity to defend herself, are all factors which tend to indicate that a chetermi-nation to discharge an employee was based on considerations other than merit 31This, is especially 'true when an employee has given years of satisfactory service.Mrs Lee had been employed by the, respondent for 16 years. There was notestimony that her work had been unsatisfactory until a relatively short periodbefore her discharge and subsequent to the time she engaged in union activity.30Theundersignedhas found that the respondent is onlyliablefor the acts of Mrs Daviswhen she actually acted as a supervisor.In giving her reportto McCarthy,Mrs. Davis wasacting as a supervisory employee;i.e.,making effective'recommendations,concerning thedischarge of an employee.McCarthy,by his own testimony, relied on this report in dis-charging Mrs. Lee.The undersigned finds that the respondent is responsible for Mrs.Davis' anti-union animus in makingher report.31N. L. R. B v. Yale & Towne MfgCo., 114 F. (2d) 376, 378 (C. C. A. 2);Shell Oil Co.,Inc. v. N. L. R. B.,128 F. (2d) 206, 207 (C. C. A 5) ,Matter ofIllinoisTool Works,61N. L. R. B 1129, 1132 ,Matter of May DepaitmentStores Company d/b/a Famous-BarrCompany,49 N. L R. B.976, 982. In the last cited case the Board found that the re-spondent had discharged employeesin violation of the Actand based'the finding,in part,upon the fact that the respondent had not made efforts to obtain an accused employee'sversion ofthe misconduct with whichhe had been charged.Having had its attentionspecifically directed to theBoard's position,the respondent's failure to obtain Marie Lee'sdefense herein isindicativeof a discriminatory purpose. :114DECISIONSOF NATIONALLABOR RELATIONS BOARD-Assuming that Mrs. Winfield and Mrs. Davis had in fact furnished McCarthy-with the details of alleged misconduct to which they testified, it is reasonable.to suppose that McCarthy might have wondered why an old-time employeeshould have become a poor worker and why, if she had been guilty of all thosemisdeeds,he had not received any prior reports from Mrs. Winfield or Mrs;Davis.Certainly these were matters which indicated the need for hearing both.sides.Instead, this approach was carefully avoided.The evidence herein impels the conclusion that when Mrs. Nolan, bypassing-her supervisor, relayed reports to McCarthy that 'Mrs. Lee was violating theno-solicitation rule, the former seized the opportunity to build up a case against:Mrs. Lee which was based on non-existent or highly exaggerated incidents, anddischargedMrs. Lee without permitting her to state her case.Much-of theevidence upon which McCarthy allegedly relied was not presented at the hearingin sufficient detail so that it could be evaluated.However, the questioning ofthe elevator operators after the discharge is indicative of an effort to bolster,the case against Mrs. Lee or to uncover new evidence.The actions of manage-ment herein are indicative of an effort to rid itself of Mrs. Lee rather than do;her justice in the circumstances.This treatment finds its explanation in the,union activities of Mrs. Lee.There is no doubt that she was the leader of the,union faction which had fought 'for a long time to organize the employees..Respondent knew of her activities. In fact it urges such knowledge as a defensemaintainingthat since it knew of Mrs. Lee's activities since 1943 she wouldhave been discharged much earlier if the respondent had wished to discharge.her for her union activities. It is not germane to the issues herein to ascertainwhen respondent would have deemed it best to rid itself of Mrs. Lee. At thetime of her discharge there was ample reason to fear Mrs. Lee's union activities,,especially in view of the fact that she was the most active organizer and worker.for the Union 32 The'undersigned finds that the respondent discharged Marie Lee.on thebasisof prejudiced reports of supervisory employees and because of her;union activities and by such conduct has discriminated in regard to her hireand tenure of employment, thereby discouraging membership in the Union andinterfering with, restraining, and coercing its employees in the exercise of thesights guaranteed in Section 7 of the Act.33-az The history of the elections for the elevator service employees shows that in, theJanuary 1944 election less than a majority voted for a collective bargaining representative.In the May 1945 election the opposite occurred.The two union factions competing forthe votes of the employees had secured more adherents.At the timeof the discharge,-the Board had before it a recommendation from its Regional Director recommending anew electionItwas possible that there might be further gains by the unions.S3The instant case is not the only proceeding wherein the respondent has beencharged with-the commission of unfair labor practices.In 1943, the Board after ahearing found that the respondent had refused to bargain collectively with the repre-sentatives of a majority of its employees in 'an appropriate uhit in violation of Section,8 (1) and(5) of the Act(53 N. L. R. B. 1366).The findings of the Board were upheldby the Courts ,(146 F 2d) 66 (C C A. 8); decree modified and affirmed 326 U. S. 376 )In-1944, the Board after a hearing upon charges of unfair labor practices filed againstthe respondent found that the respondent had violated Section 8(1) -and (3) of the Act;(59 N. L. R. B 976).Some of the acts of unfair labor practices found by the Boardwere employing undercover agents to report on the organizational activities of its em-ployees, engaging in surveillance of union activities,enforcing an illegal no-solicitationrule discriminatorily against union adherents, and discharging 10 employees because oftheir union membership and activitiesThe Board noted in passing that McCarthy, whoparticipated in the discharges,did not impress it as a trustworthy witness.An appeal'from the decision is now pending. -The Board, contends,In effect,that these piior cases constitute "a long proven back-ground of anti-union conduct" indicating a ' pattern of coercive conduct", which was,carried further by the acts alleged in the,instant case (Brief of Board p 2-3).Respond-ent contends that in the case Involving its refusal to bargain the Supreme Court limited MAY DEPARTMENT STORES COMPANY115IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and such of them as have been found to be unfairlabor practices tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHavingfound thatthe respondenthas independently violated Section 8 (1)and (3)of the Act, it will be recommended that the respondent, pursuant to themandate ofSection 10 (c), ceaseand desisttherefrom.The respondent, byits supervisory personnel,interfered with, restrained, and coerced its employeesin the exerciseof the rights guaranteed under the Act by making anti-union re-marks; by threatening discharge for union activities; by keeping Marie Lee, aunion leader,under surveillance ; by questioning elevator service employees con-cerning theactivities of Mrs. Lee coupled with anti-union remarks ; and by theannouncement by Mrs.Davis of ways employees could avoidansweringquestionsand evadeassistingin the investigation of the discharge of Mrs. Lee.The re-spondentalso discriminatorily dischaiged Marie Lee and refused to reinstate herbecause of her union activities.Such discrimination "goes to the very heartof the Act."" As previously mentioned, the respondent in 1943 was found tohave violated Section S (1) and (5) of the Act In 1944, the respondent wasfound to have violated Section 8 (1) and (3) of the Act. The totality of therespondent's conduct is indicative of "persistent efforts by varying methodsto interfere with the right of self-organization" in circumstances which con-tain "the threat of continuing and varying efforts to attain the same end inthe future." "Because of the respondent's unlawful conduct and its underlyingpurpose, the undersignedis convinced that the unfair labor practices are per-suasivelyrelated to the other unfair labor practices prescribed and that dangerof their commission in the future is to be anticipated from the respondent'sconduct in the past.The preventive purposes of the Act will be thwarted unlessthe relief provisions in the decree granted on the basis that there was no clear determina-tion by the Board, that there was an attitude of opposition to the purposes of the Actby the respondent justifying a broad cease and desist order. As to the later case involvingviolations of Section 8 (1) and (3) of the Act, respondent maintains that in that caseitwas held that it had discriminated in favor of an A. F. of L union and against aC. I. 0. union whereas the Union involved herein is A. F. of L. affiliated. (Respondent'sReply Brief p. 1-2.)While the decisions in the above case might properly have been considered in theresolutionof the issues herein(N. L. R B. v. American Laundry Machinery Company,152 F. (2d) 400 (C. C. A. 2), enforcing 57 N. L. R. B. 25), the findings herein havenot been based upon the prior decisions, but have been arrived at independently. It shouldbe noted, however, that the findings in those cases especially the 1944 case involvingviolations of Section 8 (1) and (3) tend to corroborate the findings in the instant case,especially as to the credit to be given McCarthy's testimohy and the respondent's motivesin taking certain action.The prior cases have been considered in determining the remedyto be prescribed herein.s'N. L. R. B. v. Entwistle Mfg.Co, 120 F. (2d) 532, 536 (C C. A. 4). See also, N. L.R. B. v. Automotive Maintenance MachineryCo., 116 F. (2d) 350, 353 (C. C. A. 7), wherethe Court observed . "No more effective form of intimidation nor one more violative ofthe N. L. R Act can be conceived than discharge of an employee because he joined aunion . . .93N.L. R. B. v. Express Publishing Company,312 U. S 426, 438.N L R. B v. BradleyLumber Company of Arkansas,128 F. (2d) 768, 771 (C C. A 8).712344-47-vol. 70-9 116DECISIONSOF NATIONALLABOR RELATIONS BOARDthe recommended order is coextensive with the threat. In order, therefore, tomake effective the interdependent guarantees of Section 7, to preventa recurrenceof unfair labor practices, and thereby minimize industrial stilfe whichburdensand obstructs commerce, and thus effectuate the policies of the Act, it will berecommended that the respondent be ordered to cease and desist from in anymanner infringing upon the rights guaranteed in Section 7 of the Act.It has been found that the respondent has, discriminated in regard to thehire and tenure of employment of Marie Lee. It will therefore be recommendedthat the respondent offer her immediate and full reinstatement to her former orsubstantially equivalent position without prejudice to her seniority and otherrights and privileges. It will be further recommended that the respondent makeher whole for any loss of pay that she may have suffered by reason of the re-spondent's discrimination against her by payment to her of a sum of money equalto the amount she would have earned as wages from the date of the discrimina-tion against her to the date of the respondent's offer of reinstatement, less hernet earnings se during said period.Upon the basis of the foregoing findings of fact and the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAW1.Elevator Operators and Starters, Local 50E, affiliated with the BuildingService Employees International Union, AFL, is a labor organization within themeaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of MarieLee, thereby discouraging membership in the Union, respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8.(3) of the Act.3.By interfering with, restraining, and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices within the meaning of Section b (1)of the Act4The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5The respondent's activities, with respect to the dinners held for its elevatoremployees in June 1945, do not constitute a violation of Section 8 (1) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent, May Department Stores Company,a corporation d/b/a Famous-Barr Company, St. Louis, 'Missouri, its officers,agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in Elevator Operators and Starters, Local 50E,affiliated with the Building Service Employees International Union, AFL, or anyother labor organization of its employees by laying off, discharging, or refusingto reinstate any of its employees and from refusing to employ any member of38By "net earnings"Ismeant earnings less expenses,such as for transportation, room,and board,incurredby an employeein connection with obtaining work and working else-where thanfor the respondent, which wouldnot have been incurredbut for hisunlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber Company,8 N L RB. 440.Monies received for work performed uponFederal, State,county,municipal,or other work-relief projects shall be considered as earn-ings-SeeRepublic Steel Corporation v N L RB , 311 U. S 7 MAY DEPARTMENT STORES COMPANY117that union or in any other manner discriminating in regard to their hire andtenure of employment or any term or condition of employment;(b) In any other maner interfering with, restraining, or coercing its em-ployees in the exercise of their rights to self-organization, to form labor organ-izations, to join or assist Elevator Operators and Starters, Local 50E, AFL, or anyother labor organization, to bargain collectively through representatives oftheir own choosing and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection as guaranteed in Section7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act.(a)Offer to Marie Lee immediate and full reinstatement to her formeror substantially equivalent position without prejudice to her seniority and otherrights and privileges ;(b)Make whole Marie Lee for any loss of pay she may have suffered byreason of respondent's discrimination against her by payment to her of a sumof money,equal to the amount she would normally have earned as wages fromthe date of the discrimination to the date of the respondent's offer of reinstate-ment, less her net earnings,' during said period ;(c)Post immediately at its store at St. Louis, Missouri, copies of the noticeattached to the Intermediate Report herein, marked "Appendix A." Copies ofsaid notice, to be furnished by the Regional Director of the Fourteenth'Region,after being duly signed by the respondent, shall be posted by the respondent im-mediately upon recipt thereof, and maintained by it for sixty (60) consecutive(lays thereafter, in conspicuous places, including all places where notices toemployees aie customarily posted.Reasonable steps shall be taken by therespondent to insure that said notices are not altered, defaced, or covered by anyother material ;(d)Notify the Regional Director of the Fourteenth Region in writing withinten (10) days from the receipt of the Intermediate Report what steps the respond-ent has taken to comply herewith.It is further recommended that unless the respondent notifies said RegionalDirector in writing within ten (10) days from the receipt of this IntermediateReport that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid. °It is further recommended that the complaint, insofar as it alleges that therespondent violated the Act by its activities with respect to dinners held for itselevator service staff, be dismissed.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may within fifteen (15) days from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,RochambeauBuilding,Washington25,D. C.,an original and four copies of astatement in writing setting forth such exceptions to the Intermediate Report orto any other part of the record or proceeding (including rulings upon all motionsor objections) as he relies upon, together with the original and four copies of abrief in support thereof. Immediately upon the filing of such a statement ofexceptions and/or brief, the party or counsel for the Board filing same shall servea copy thereof upon each of the other parties and shall file a copy with the RegionalDirector.As further provided in said Section 33, should any party desire per-84 See footnote 36,supra. 118DECISIONSOF NATIONALLABOR RELATIONS BOARDmission to argue orally before the Board,request therefor must be made inwriting to the Board within ten (10)days from the date of the order transfer-ring the case to the Board.SIDNEY L. FEiLEa,Trial Examiner.Dated February 13, 1946.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form labororganizations, to join or assist ELEVATOR OPERATORS AND STARTERS,LOCAL 50E.affiliated with the BUILDING SERVICE EMPLOYEES INTER-NATIONAL UNION, AFL,or any other labor organization,to bargain col-lectively through representatives of their own choosing,and to engage inconcerted activities for the purpose of collective bargaining or other mutualaid or protection.WE WILL OFFER to the employees named below immediate and full rein-statement to their former or substantially equivalent positions without prej-udice to any seniority or other rights and privileges previously enjoyed, andmake them whole for any loss of pay suffered as a result of the discrimination.Marie Lee.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any such labororganization.MAY DEPARTMENT STORES COMPANY,d/b/a FAMOUS-BARK COMPANY,Dated-----------------------By----------------------(Representative)(Title)NOTE:Any of the above-named employees presently serving in the armed forcesof the United States will be offered full reinstatement upon application in accord-ance with the Selective Service Act after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof,and mustnot be altered,defaced,or covered by any other material.n